                                         Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 1 of 24




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALEX ANG, et al.,                                  Case No. 13-cv-01196-HSG
                                   8                       Plaintiffs,                      ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART MOTION FOR
                                   9               v.                                       FINAL APPROVAL OF CLASS
                                                                                            ACTION SETTLEMENT,
                                  10     BIMBO BAKERIES USA, INC.,                          ATTORNEYS’ FEES, AND INCENTIVE
                                                                                            AWARDS
                                  11                       Defendant.
                                                                                            Re: Dkt. No. 241
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pending before the Court is the parties’ joint motion for final approval of class action

                                  15   settlement and for attorneys’ fees, costs, and for an incentive award for the two named Plaintiffs.

                                  16   See Dkt. No. 241. The Court held a final fairness hearing on August 27, 2020. See Dkt. No. 248.

                                  17   For the reasons detailed below, the Court GRANTS final approval. The Court also GRANTS IN

                                  18   PART and DENIES IN PART Plaintiffs’ request for attorneys’ fees, costs, and incentive awards.

                                  19     I.   BACKGROUND
                                  20          A.        Factual Background
                                  21          Plaintiffs Alex Ang and Lynn Streit bring this consumer class action against Defendant

                                  22   Bimbo Bakeries, Inc. alleging that Defendant misbranded its baked goods. See generally Dkt. No.

                                  23   40 (“SAC”). Plaintiffs allege that Defendant owns and has distributed products under various

                                  24   brands, including Arnold, Ball Park, Bimbo, Boboli, Brownberry, Earthgrains, Entenmann’s,

                                  25   Francisco, Freihofer’s, Marinela, Mrs. Baird’s, Oroweat, Sara Lee, Stroehmann, Thomas’, and Tia

                                  26   Rosa. See id. at ¶ 1. According to the complaint, many of Defendant’s products are sold with

                                  27   false, misleading, and deceptive labeling. Specifically, Plaintiffs allege that they purchased food

                                  28   products manufactured and sold by Defendant that improperly: (1) applied the American Heart
                                         Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 2 of 24




                                   1   Association’s “Heart-Check Mark” without acknowledging that the mark is a paid endorsement;

                                   2   (2) labeled products as a “good” or “excellent source of whole grain”; (3) labeled products as

                                   3   “bread,” even though they contained added coloring; and (4) labeled products as “100% Whole

                                   4   Wheat,” even though they were made with non-whole wheat flour. See id. at ¶ 4; see also Dkt.

                                   5   No. 58 (Order Granting in Part Motion to Dismiss Amended Complaint, narrowing products at

                                   6   issue).

                                   7             Based on these allegations, Plaintiffs sought injunctive relief and statutory damages,

                                   8   alleging violations of California’s Unfair Competition Law (“UCL), Cal. Bus. & Prof. Code

                                   9   §§ 17200 et seq.; the California False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500

                                  10   et seq.; and the Consumers Legal Remedies Act (“CLRA”), Cal. Civil Code §§ 1750 et seq. See

                                  11   SAC at ¶¶ 32–40. Plaintiffs also sought to represent four separate classes corresponding to these

                                  12   violations that include all California consumers who bought the same products (or products
Northern District of California
 United States District Court




                                  13   substantially similar to the products that they purchased) at any time from March 18, 2009, to the

                                  14   present. See Dkt. No. 102.

                                  15             B.   Procedural History
                                  16             This case has a lengthy history. Plaintiffs initially filed this action on March 18, 2013. See

                                  17   Dkt. No. 1. Plaintiffs filed the operative second amended complaint on November 4, 2013. See

                                  18   Dkt. No. 40. On March 13, 2014, the Court granted in part Defendant’s motion to dismiss the

                                  19   SAC, narrowing the claims for which Plaintiffs could seek relief. See Dkt. No. 58. On March 31,

                                  20   2016, the Court stayed this action pending the resolution of third-party appeals involving legal

                                  21   questions at issue in this case. Dkt. No. 164. On January 5, 2018, in response to an order to show

                                  22   cause, Dkt. No. 171, the parties jointly moved to lift the stay, Dkt. No. 172, and the Court granted

                                  23   the request, Dkt. No. 174. On August 31, 2018, the Court granted Plaintiffs’ motion for class

                                  24   certification as to all four classes under Federal Rule of Civil Procedure 23(b)(2). See Dkt. No.

                                  25   186 (“Class Certification Order”). However, the Court denied certification of a damages class

                                  26   under Rule 23(b)(3). Id. at 18, 28. The Court appointed named Plaintiffs as the Class

                                  27   Representatives and appointed Fleischman Law Firm, PLLC and Barrett Law Group, P.A. as co-

                                  28   lead counsel, and Pratt & Associates as local counsel (collectively, “Class Counsel”). Id. at 28–
                                                                                           2
                                         Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 3 of 24




                                   1   29.

                                   2          On July 31, 2019, the parties engaged in an all-day mediation. See Dkt. No. 217 at 4.

                                   3   Through these efforts, the parties reached settlement, formally executing the settlement agreement

                                   4   in December 2019. Id.; see also Dkt. No. 217-2, Ex. 1. Plaintiffs then filed an unopposed motion

                                   5   for preliminary settlement approval on December 13, 2019. See Dkt. No. 217.

                                   6          During the hearing on the motion for preliminary settlement approval, the Court raised

                                   7   several concerns about the scope of the proposed release and the lack of notice to absent class

                                   8   members. See Dkt. No. 225. As initially drafted, the release contained claims that the Court did

                                   9   not certify in its Class Certification Order. See id. at §§ 1.2, 8.2. Moreover, although absent class

                                  10   members would be giving up significant legal rights under the proposed settlement, the parties

                                  11   argued that notice was not required because of the nature of the injunctive relief. See Dkt. No. 217

                                  12   at 7–8. The Court provided the parties with several opportunities to address these concerns. See
Northern District of California
 United States District Court




                                  13   Dkt. Nos. 223, 227, 230. However, the parties appeared reluctant to provide absent class members

                                  14   with meaningful notice of the terms of the settlement, and the Court ultimately denied the motion

                                  15   for preliminary approval on this basis. See Dkt. No. 232. On April 17, 2020, the parties filed a

                                  16   renewed motion for preliminary approval, which included a revised settlement agreement and a

                                  17   revised notice plan. See Dkt. No. 235. As discussed in more detail in Section II.A.ii.b.1 below,

                                  18   the parties agreed to issue a press release about the settlement and provide further notice on Class

                                  19   Counsel and Defendant’s websites. Id. The Court granted the renewed motion on April 28, 2020.

                                  20   See Dkt. No. 236. Following the final fairness hearing, and at the Court’s request, Defendant filed

                                  21   a supplemental declaration attaching the press release. See Dkt. No. 249.

                                  22          C.    Revised Settlement Agreement
                                  23          In response to concerns that the Court raised regarding the scope of the release, the parties

                                  24   entered into a revised settlement agreement. See Dkt. No. 235-2, Ex. A (“SA”). The key terms of

                                  25   the parties’ revised settlement are as follows:

                                  26          Class Definition: The Settlement Class mirrors the Court’s Class Certification Order, and

                                  27   is defined as:

                                  28                    All persons or entities who or that made purchases in California of
                                                                                          3
                                         Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 4 of 24



                                                      any [Defendant] products identified in the Class Certification Order.
                                   1

                                   2   SA § 1.7

                                   3          Settlement Benefits: The settlement agreement provides for injunctive relief, explaining

                                   4   that Defendant has made the following changes to product labeling and formulations:

                                   5
                                                      Product Name                                         Changes Made
                                   6
                                        Oroweat Dark Rye Bread                                 •   Color removed
                                   7    Oroweat Sweet Hawaiian Bread                           •   Color removed
                                        Bimbo Original Toasted Bread                           •   Color removed
                                   8    Bimbo Double Fiber Toasted Bread                       •   Color removed
                                        Thomas’ Cinnamon Raisin Swirl Toasting                 •   Color removed
                                   9    Bread
                                  10    Thomas’ 100% Whole Wheat Bagels                        •  Soy flour removed from ingredients list
                                        Thomas’ 100% Whole Wheat English Muffins               •  Soy flour removed from ingredients list
                                  11    Thomas’ Plain Bagel Thins                              •  American Heart Association (“AHA”)
                                                                                                  Heart Check Mark removed
                                  12    Thomas’ Everything Bagel Thins                         • AHA Heart Check Mark removed
Northern District of California
 United States District Court




                                  13    Bimbo 100% Whole Wheat Tortillas                       • Discontinued
                                        Sahara 100% Whole Wheat Pita Pockets                   • Soy flour removed from ingredients list
                                  14                                                           • Product discontinued
                                        Thomas’ 100% Whole Wheat Mini Bagels                   • Soy flour removed from ingredients list
                                  15
                                                                                               • Product discontinued
                                  16    Thomas’ 100% Whole Wheat Bagel Thins                   • AHA Heart Check Mark removed
                                                                                               • Soy flour removed from ingredients list
                                  17
                                                                                               • Product discontinued
                                  18    Sara Lee 100% Whole Wheat Bread                        • Soy flour removed from ingredients list
                                        (Classic 100% Whole Wheat Bread)                       • “Good source of whole grain” claim
                                  19                                                              removed
                                                                                               • Brand was divested and is no longer
                                  20
                                                                                                  controlled by BBUSA in California
                                  21    Sara Lee Soft & Smooth Whole Grain White               • Good source of whole grain” claim
                                        Bread                                                     removed
                                  22                                                           • Brand was divested and is no longer
                                                                                                  controlled by BBUSA in California
                                  23
                                        Sara Lee Soft & Smooth 100% Whole Wheat                 • “Good source of whole grain” claim
                                  24    Bread                                                      removed
                                                                                                • Brand was divested and is no longer
                                  25                                                               controlled by BBUSA in California
                                  26
                                  27   See id. at § 4.4. Defendant further agrees that for a period of two years from the effective date of
                                  28   the settlement, Defendant will advise a designated representative of Class Counsel of any changes
                                                                                         4
                                           Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 5 of 24




                                   1   to these products’ labels as soon as practicable as they relate to:

                                   2        •   For the “Whole Grain” Products: Any labeling statement that a product is a “good source

                                   3            of whole grain” or an “excellent source of whole grain”;

                                   4        •   For the “100% Whole Wheat” Products: Any change to the product formulation to include

                                   5            “soy flour” as an ingredient;

                                   6        •   For the “Added Coloring” Products: Any change to the product formulation to include

                                   7            “coloring” as an ingredient.

                                   8   See SA at § 4.7. Class Counsel will then have 15 days from the date of the notice to inform

                                   9   Defendant of any objection to that labeling change. Id. at § 4.8.

                                  10            Release: The parties agree to release:

                                  11                   any and all causes of action, suits, claims, liens, demands, judgments,
                                                       indebtedness, costs, damages, obligations, attorneys’ fees (except as
                                  12                   provided for in this Agreement), losses, claims, controversies,
Northern District of California
 United States District Court




                                                       liabilities, demands and all other legal responsibilities in any form or
                                  13                   nature, whether known or unknown, asserted or unasserted, under or
                                                       pursuant to any statute, regulation, common law or equity, which have
                                  14                   been brought or could have been brought, are currently pending or
                                                       were pending, or are ever brought in the future (1) on behalf of the
                                  15                   Class, for injunctive, declaratory or other equitable relief that arise
                                                       out of or in any way relate, directly or indirectly, to the Injunctive
                                  16                   Relief Claims1 prior to the Settlement Effective Date and/or (2) on
                                                       behalf of Plaintiffs, that arise out of or in any way relate, directly or
                                  17                   indirectly, to the Individual Claims2 prior to the Settlement Effective
                                                       Date. Nothing in this Agreement will be considered a waiver of any
                                  18                   claims by Plaintiffs or Class Members that arise entirely after the
                                                       Effective Date. Plaintiffs and Class Counsel expressly promise and
                                  19                   warrant that they are not aware of any such claims at this time of this
                                                       Settlement Agreement.
                                  20

                                  21   SA at § 8.1. Following entry of final judgment, all class members:
                                  22                   shall release and forever discharge [Defendant] . . . from any and all
                                                       manner of action, causes of action, claims, demands, rights, suits,
                                  23                   obligations, debts, contracts, agreements, promises, liabilities,
                                                       damages, charges, losses, costs, expenses and fees, of any nature
                                  24                   whatsoever, known or unknown, in law or equity, fixed or contingent,
                                                       for injunctive, declaratory or other equitable relief relating to or
                                  25                   arising out of the Injunctive Relief Claims.
                                  26
                                  27
                                       1
                                         “‘Injunctive Relief Claims’ means any Claims for injunctive, declaratory or other equitable relief
                                       that were certified for class treatment in the Class Certification Order.” SA at § 1.14.
                                  28
                                       2
                                         “‘Individual Claims’ means any Claims brought by or that could have been brought by Plaintiffs
                                       on their own behalves in their individual capacities.” SA at § 1.13.
                                                                                          5
                                         Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 6 of 24




                                   1   SA at § 8.2. And following entry of final judgment, the named Plaintiffs:

                                   2                        shall release and forever discharge [Defendant] . . . from any and all
                                                            manner of action, causes of action, claims, demands, rights, suits,
                                   3                        obligations, debts, contracts, agreements, promises, liabilities,
                                                            damages, charges, losses, costs, expenses and fees, of any nature
                                   4                        whatsoever, known or unknown, in law or equity, fixed or contingent,
                                                            relating to or arising out of the Individual Claims.
                                   5

                                   6   SA at § 8.3. In addition, the parties:

                                   7                        expressly waive and relinquish, to the fullest extent permitted by law,
                                                            the provisions, rights and benefits of section 1542 of the California
                                   8                        Civil Code, and any other similar provision under federal or state law.
                                                            Section 1542 provides:
                                   9
                                                                   A GENERAL RELEASE DOES NOT EXTEND TO
                                  10                               CLAIMS, THAT THE CREDITOR OR RELEASING
                                                                   PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN
                                  11                               HIS OR HER FAVOR AT THE TIME OF EXECUTING
                                                                   THE RELEASE AND THAT, IF KNOWN BY HIM OR
                                  12                               HER, WOULDHAVE MATERIALLY AFFECTED HIS OR
Northern District of California
 United States District Court




                                                                   HER SETTLEMENT WITH THE DEBTOR OR
                                  13                               RELEASED PARTY.
                                  14   Id. at § 8.4.

                                  15               Settlement Payment: Defendant agrees that as part of the settlement, it shall make

                                  16   available $325,000 that must be used, pending Court approval, to compensate Class Counsel for

                                  17   attorneys’ fees and costs, and for incentive payments to the Class Representatives for their service

                                  18   in this case. SA at § 4.14. No monetary relief is available to the class.

                                  19               Incentive Award: Plaintiffs as Class Representatives may apply for incentive awards of no

                                  20   more than $10,000 each, subject to Court approval. SA at § 4.14.

                                  21               Attorneys’ Fees and Costs: Class Counsel may file an application for attorneys’ fees not to

                                  22   exceed $325,000, subject to Court approval. SA at § 4.14.

                                  23    II.        DISCUSSION
                                  24          A.      Final Settlement Approval
                                  25                   i.    Class Certification
                                  26               Here, the settlement class is coextensive with the Class Certification Order, including “[a]ll

                                  27   persons or entities who or that made purchases in California of any [Defendant] products

                                  28   identified in the Class Certification Order.” See SA § 1.7. Because no facts that would affect the
                                                                                              6
                                            Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 7 of 24




                                   1   Court’s reasoning have changed since the Court’s Class Certification Order and since the Court

                                   2   preliminarily approved the settlement on April 28, 2020, this order incorporates by reference its

                                   3   prior analysis under Rules 23(a) and (b) as set forth in the Class Certification Order. See Dkt. No

                                   4   186.

                                   5               ii.   The Settlement

                                   6                     a. Legal Standard
                                   7            “The claims, issues, or defenses of a certified class may be settled . . . only with the court’s

                                   8   approval.” Fed. R. Civ. P. 23(e). The Court may finally approve a class settlement “only after a

                                   9   hearing and on finding that it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2); Officers

                                  10   for Justice v. Civil Serv. Comm’n of the City and County of San Francisco, 688 F.2d 615, 625 (9th

                                  11   Cir. 1982) (“The district court’s role in evaluating a proposed settlement must be tailored to fulfill

                                  12   the objectives outlined above. In other words, the court’s intrusion upon what is otherwise a
Northern District of California
 United States District Court




                                  13   private consensual agreement negotiated between the parties to a lawsuit must be limited to the

                                  14   extent necessary to reach a reasoned judgment that the agreement is not the product of fraud or

                                  15   overreaching by, or collusion between, the negotiating parties . . . ”). To assess whether a

                                  16   proposed settlement comports with Rule 23(e), the Court “may consider some or all” of the

                                  17   following factors: (1) the strength of plaintiff’s case; (2) the risk, expense, complexity, and likely

                                  18   duration of further litigation; (3) the risk of maintaining class action status throughout the trial;

                                  19   (4) the amount offered in settlement; (5) the extent of discovery completed, and the stage of the

                                  20   proceedings; (6) the experience and views of counsel; (7) the presence of a governmental

                                  21   participant; and (8) the reaction of the class members to the proposed settlement. Rodriguez v.

                                  22   West Publ’g Corp., 563 F.3d 948, 963 (9th Cir. 2009); see also Hanlon, 150 F.3d at 1026. “The

                                  23   relative degree of importance to be attached to any particular factor” is case specific. Officers for

                                  24   Justice, 688 F.2d at 625.

                                  25            In addition, “[a]dequate notice is critical to court approval of a class settlement under Rule

                                  26   23(e).” Hanlon, 150 F.3d at 1025. As discussed below, the Court finds that the proposed

                                  27   settlement is fair, adequate, and reasonable, and that Class Members received adequate notice.

                                  28   //
                                                                                           7
                                         Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 8 of 24




                                   1                    b. Analysis

                                   2                        1. Adequacy of Notice
                                   3          Under Federal Rule of Civil Procedure 23(e), the Court “must direct notice in a reasonable

                                   4   manner to all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1). The

                                   5   Court has “broad power and discretion vested in it by [Rule 23]” to determine the contours of

                                   6   appropriate class notice. See Reiter v. Sonotone Corp., 442 U.S. 330, 345 (1979). Although Rule

                                   7   23 requires that reasonable efforts be made to reach all class members, it does not require that each

                                   8   class member actually receive notice. See Silber v. Mabon, 18 F.3d 1449, 1454 (9th Cir. 1994)

                                   9   (noting that the standard for class notice under Rule 23(c)(2)(B) is “best practicable” notice, not

                                  10   “actually received” notice). Moreover, “[i]f the names and addresses of class members cannot be

                                  11   determined by reasonable efforts, notice by publication is sufficient to satisfy the requirements of

                                  12   the due process clause and Rule 23.” Jermyn v. Best Buy Stores, L.P., No. 08 CIV. 00214 CM,
Northern District of California
 United States District Court




                                  13   2010 WL 5187746, at *3 (S.D.N.Y. Dec. 6, 2010) (citing Mullane v. Cent. Hanover Bank & Trust

                                  14   Co., 339 U.S. 306, 317–18 (1950)).

                                  15          The Court finds that the notice and notice plan previously approved by the Court was

                                  16   implemented and complies with Rule 23. See Dkt. No. 236 at 11–12. The Court ordered the

                                  17   parties to: (1) issue a joint press release regarding the settlement; (2) post the proposed notice and

                                  18   key case documents on Class Counsel’s public websites; (3) post the proposed notice on the

                                  19   “Media Inquiries” section of Defendant’s public website, where it generally posts product recall

                                  20   information, with links to key case documents; and (4) in accordance with the Class Action

                                  21   Fairness Act, notify the United States and California Attorneys General of the settlement. Id. The

                                  22   notice was published by the May 29, 2020, deadline, as anticipated. See Dkt. No. 241 at 7–8; see

                                  23   also Dkt. No. 238.

                                  24          The Court notes that Mr. Edward W. Orr objected to the motion for final settlement

                                  25   approval, and suggested that the parties failed to include the requisite notice on Defendant’s

                                  26   website. See Dkt. Nos. 244, 245. However, the Court was able to confirm independently that

                                  27   Defendant included a working link to the notice on its website. And during the hearing, defense

                                  28   counsel confirmed that the form and placement of this link had remained the same over the course
                                                                                         8
                                           Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 9 of 24




                                   1   of the notice period.3 The Court acknowledges that the placement of the link could have been

                                   2   more conspicuous on Defendant’s website. And were this the only notice to absent Class

                                   3   Members, the Court likely would find it insufficient. Nevertheless, the parties also issued a press

                                   4   release regarding the settlement on May 29, 2020, through GlobeNewswire, a global press release

                                   5   distribution service, for distribution in California. See Dkt. No. 249 at ¶ 3, & Ex. A. It provided

                                   6   the name of the lawsuit and case number; the nature of the parties’ settlement, including how the

                                   7   settlement may affect Class Members’ rights; an explanation that Class Members may object to

                                   8   the settlement and the date by which they may do so; the date of the final fairness hearing; and a

                                   9   direct link to Defendant’s website, where people could go for more information, including case

                                  10   documents. See id., Ex. A. The press release was distributed to various news outlets throughout

                                  11   California, and was even picked up by some out-of-state news outlets. See id. at ¶¶ 4–6, & Exs.

                                  12   B–C. The press release is also one of the first results when searching for “Bimbo Bakeries
Northern District of California
 United States District Court




                                  13   Settlement” on Google search. See id. at ¶ 7. Although the precise reach of the press release is

                                  14   unknown, GlobeNewswire estimated the potential reach of the press release as over 121 million

                                  15   people. See id., Ex. B. In light of these facts, the Court finds that the parties have sufficiently

                                  16   provided the best practicable notice to the Class Members.

                                  17                        2. Fairness, Adequacy, and Reasonableness
                                  18           Having found the notice procedures adequate under Rule 23(e), the Court next considers

                                  19   whether the entire settlement comports with Rule 23(e).

                                  20                                a. Strength of Plaintiffs’ Case and Litigation Risk
                                  21           Approval of a class settlement is appropriate when plaintiffs must overcome significant

                                  22   barriers to make their case. Chun-Hoon v. McKee Foods Corp., 716 F. Supp. 2d 848, 851 (N.D.

                                  23   Cal. 2010). Courts “may presume that through negotiation, the Parties, counsel, and mediator

                                  24   arrived at a reasonable range of settlement by considering Plaintiff’s likelihood of recovery.”

                                  25   Garner v. State Farm Mut. Auto. Ins. Co., No. 08-cv-1365-CW, 2010 WL 1687832, at *9 (N.D.

                                  26
                                  27   3
                                         Counsel also explained during the hearing that when they learned that Mr. Orr indicated that he
                                  28   had trouble accessing the case documents online, they sent him physical copies to review, and said
                                       they were available to answer any questions he might have.
                                                                                        9
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 10 of 24




                                   1   Cal. Apr. 22, 2010). Additionally, difficulties and risks in litigating weigh in favor of approving a

                                   2   class settlement. Rodriguez, 563 F.3d at 966. “Generally, unless the settlement is clearly

                                   3   inadequate, its acceptance and approval are preferable to lengthy and expensive litigation with

                                   4   uncertain results.” Ching v. Siemens Indus., Inc., No. 11-cv-04838-MEJ, 2014 WL 2926210, at *4

                                   5   (N.D. Cal. June 27, 2014) (quotations omitted).

                                   6           The Court finds that the settlement is reasonable in light of the substantial risk Plaintiffs

                                   7   would face in litigating the case given the nature of the asserted claims. Plaintiffs allege that

                                   8   certain of Defendants’ products had misleading labels, intended to increase sales by implying that

                                   9   they were healthier or of better quality than competing products. However, Defendant disagrees

                                  10   and intended to show that its labels were not misleading and class members did not suffer injury.

                                  11   Additionally, Defendant intended to argue that Plaintiffs lack standing to pursue injunctive relief

                                  12   because they did not purchase the products that contained the allegedly misleading labels. See
Northern District of California
 United States District Court




                                  13   Dkt. No. 241 at 13. In reaching a settlement, however, Plaintiffs have ensured at least a

                                  14   moderately favorable recovery for the class. See Rodriguez, 563 F.3d at 966 (finding litigation

                                  15   risks weigh in favor of approving class settlement). Accordingly, these factors weigh in favor of

                                  16   approving the settlement. See Ching, 2014 WL 2926210, at *4 (favoring settlement to protracted

                                  17   litigation).

                                  18                                b. Settlement Terms
                                  19           The terms of the settlement are another factor weighing in favor of approval. In the Class

                                  20   Certification Order, the Court did not certify any class for monetary damages, and were the case to

                                  21   proceed to trial, the class could only recover injunctive relief. The settlement here includes

                                  22   changing the labels and, in some instances, the ingredients, of several of Defendant’s baked goods.

                                  23   See SA at §§ 4.4–4.8. Class Counsel will also be notified any time within the next two years if

                                  24   Defendant makes a relevant change to their labels. Id. Given the scope of the certified classes,

                                  25   therefore, this settlement accomplishes much if not all of what Plaintiffs could have achieved at

                                  26   trial. This result falls within the range of reasonableness. See, e.g., In re Ferrero Litig., No. 11-

                                  27   CV-00205-H-KSC, 2012 WL 2802051, at *4 (S.D. Cal. July 9, 2012), aff’d, 583 F. App’x 665

                                  28   (9th Cir. 2014) (“Defendant agreed to modify the product label to address the fundamental claim
                                                                                          10
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 11 of 24




                                   1   raised in Plaintiffs’ complaint . . . .”).

                                   2                                  c. Reaction of Class Members
                                   3           The reaction of the Class Members also supports final approval. “[T]he absence of a large

                                   4   number of objections to a proposed class action settlement raises a strong presumption that the

                                   5   terms of a proposed class settlement action are favorable to the class members.” Nat’l Rural

                                   6   Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528–29 (C.D. Cal. 2004); In re Linkedin

                                   7   User Privacy Litig., 309 F.R.D. 573, 589 (N.D. Cal. 2015) (“A low number of opt-outs and

                                   8   objections in comparison to class size is typically a factor that supports settlement approval.”).

                                   9           Here, the class notice, which was served in accordance with the method approved by the

                                  10   Court, advised Class Members of the requirements to object to the settlement. Class notice was

                                  11   posted on the websites and the press release issued by May 29, 2020, and Class Members had until

                                  12   July 31, 2020, to file any objections. See Dkt. Nos. 236, 238. As noted above, only Mr. Orr filed
Northern District of California
 United States District Court




                                  13   an objection. See Dkt. Nos. 244, 245. The Court finds that the minimal objections in comparison

                                  14   to the size of the class indicate overwhelming support among the Class Members and weigh in

                                  15   favor of approval. See, e.g., Churchill Village LLC v. Gen. Elec., 361 F.3d 566, 577 (9th Cir.

                                  16   2004) (affirming settlement where 45 of approximately 90,000 class members objected);

                                  17   Rodriguez v. West Publ. Corp., Case No. CV05–3222 R, 2007 WL 2827379, at *10 (C.D. Cal.

                                  18   Sept. 10, 2007) (finding favorable class reaction where 54 of 376,301 class members objected).

                                  19                                  d. Objections to the Settlement

                                  20           “In determining whether to finally approve a class action settlement, the Court considers

                                  21   whether there are any objections to the proposed settlement and, if so, the nature of those

                                  22   objections.” Moore v. Verizon Commc’ns Inc., No. C 09-1823 SBA, 2013 WL 4610764, at *9

                                  23   (N.D. Cal. Aug. 28, 2013). “The mere fact that there are objections to the settlement does not

                                  24   necessitate disapproval; instead, the Court must evaluate the objections to determine whether they

                                  25   suggest serious reasons why the proposed settlement might be unfair.” Nwabueze v. AT & T Inc.,

                                  26   No. C 09-01529 SI, 2013 WL 6199596, at *6 (N.D. Cal. Nov. 27, 2013).

                                  27           As noted above, Mr. Orr first argued that notice was inadequate. See Dkt. Nos. 244, 245.

                                  28   But the Court finds that the notice in this case met the requirements of Rule 23(e)(1). See Section
                                                                                         11
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 12 of 24




                                   1   II.A.ii.b.1. Rule 23 only requires all reasonable efforts to direct notice to absent class members, and

                                   2   not all class members must receive notice for it to be found adequate. See, e.g., Reiter, 442 U.S. at

                                   3   345; Silber, 18 F.3d at 1454. Here, in addition to posting notice on Class Counsel’s and Defendant’s

                                   4   website, the parties also issued a press release regarding the settlement that is estimated to have

                                   5   reached approximately 121 million people. See Dkt. No. 249 at ¶ 3, & Ex. A–B. Counsel also

                                   6   appears to have gone beyond what was required under Rule 23 and the Court’s preliminary approval

                                   7   order by sending Mr. Orr physical copies of the relevant case documents.

                                   8          From what the Court can discern, Mr. Orr also raised concerns that under the settlement,

                                   9   absent Class Members would release monetary claims. However, the release in the amended

                                  10   Settlement Agreement only includes injunctive relief claims. See SA at § 8.1. Absent class

                                  11   members still retain their right to independently pursue claims for monetary relief. Thus, having

                                  12   considered Mr. Orr’s objections in detail, the Court denies the objections and finds that they do not
Northern District of California
 United States District Court




                                  13   require rejecting the settlement.

                                  14                                              *      *       *

                                  15          After considering and weighing the above factors, the Court finds that the settlement

                                  16   agreement is fair, adequate, and reasonable, and that the settlement Class Members received

                                  17   adequate notice. Accordingly, the motion for final approval of the class action settlement is

                                  18   GRANTED.

                                  19          B.    Attorneys’ Fees and Costs
                                  20          In the same motion, Class Counsel asks the Court to approve an award of $325,000 in

                                  21   attorneys’ fees and costs. See Dkt. No. 241 at 17–24.

                                  22               i.   Legal Standard

                                  23          “In a certified class action, the court may award reasonable attorney’s fees and nontaxable

                                  24   costs that are authorized by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). Here,

                                  25   Plaintiffs brought claims under California law, including the UCL, FAL, and CLRA. They

                                  26   therefore also seek attorneys’ fees under California law. Under the CLRA, “the court shall award

                                  27   court costs and attorney’s fees to a prevailing plaintiff.” Cal. Civ. Code § 1780(e). And under

                                  28   California’s Private Attorney General Statute, an award of attorneys’ fees for “successful”
                                                                                         12
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 13 of 24




                                   1   plaintiffs is proper if “(1) plaintiffs’ action has resulted in the enforcement of an important right

                                   2   affecting the public interest; (2) a significant benefit, whether pecuniary or nonpecuniary, has been

                                   3   conferred on the general public or a large class of persons; and (3) the necessity and financial

                                   4   burden of private enforcement are such as to make the award appropriate.” Press v. Lucky Stores,

                                   5   34 Cal. 3d 311, 317–18 (1983) (quotations omitted); Cal. Code Civ. P. § 1021.5.

                                   6          In a case like this one involving state law claims, state law also governs the calculation of

                                   7   attorneys’ fees. See Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1047 (9th Cir. 2002). The Court

                                   8   may also look to federal authority for guidance in awarding attorneys’ fees. See Apple Computer,

                                   9   Inc. v. Superior Court, 126 Cal. App. 4th 1253, 1264 n.4 (2005) (“California courts may look to

                                  10   federal authority for guidance on matters involving class action procedures.”). Courts generally

                                  11   apply the lodestar method in class actions governed by California law. See Lealao v. Beneficial

                                  12   California, Inc., 82 Cal. App. 4th 19, 26 (Cal. Ct. App. 2000); see Meister v. Regents of Univ. of
Northern District of California
 United States District Court




                                  13   California, 67 Cal. App. 4th 437, 448–49 (Cal. Ct. App. 1998) (“[T]he California Supreme Court

                                  14   intended its lodestar method to apply to a statutory attorney’s fee award unless the statutory

                                  15   authorization for the award provided for another method of calculation.”). Similarly, under federal

                                  16   law, “in injunctive relief class actions, courts often use a lodestar calculation because there is no

                                  17   way to gauge the net value of the settlement or any percentage thereof.” Hanlon, 150 F.3d at

                                  18   1029. “Under the lodestar method, a court need not determine the ‘value’ of particular injunctive

                                  19   relief because fees are calculated through an assessment of time expended on the litigation,

                                  20   counsel’s reasonable hourly rate and any multiplier factors such as contingent representation or

                                  21   quality of work.” In re Ferrero Litigation, 583 Fed. App’x 665, 668 (9th Cir.2014). Courts may

                                  22   then reduce or enhance the lodestar by applying a multiplier to account for the complexity of the

                                  23   action, as well as other factors such as the quality of representation and the risk of nonpayment.

                                  24   Hanlon, 150 F.3d at 1029.

                                  25              ii.   Analysis
                                  26          Class Counsel asserts that Plaintiffs are prevailing parties in this action because they

                                  27   achieved their objective of addressing what they considered Defendant’s misleading labeling

                                  28   practices. Dkt. No. 241 at 18. Class Counsel further states that the full lodestar total for the work
                                                                                         13
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 14 of 24




                                   1   completed in this action would be $987,531.73, based on 2,178 hours spent by seventeen lawyers

                                   2   and paralegals in litigating this class action multiplied by counsel’s proposed hourly rates, as of

                                   3   December 12, 2019, when they filed the motion for preliminary approval. See id. at 19–23; see

                                   4   also Dkt. No. 241-1 through 24-8, Exs. 1–8. They also explain that they have incurred $89,456.65

                                   5   in expenses. See Dkt. No. 241 at 19. However, Class Counsel has agreed to accept a reduced

                                   6   lodestar of $325,000. See id. at 22. Class Counsel submitted declarations and provided charts that

                                   7   document their hourly rates, the number of hours claimed, and the total fee request for each

                                   8   attorney involved in the litigation. See Dkt. Nos. 24-2 through 24-8, Exs. 1–8. Their requested

                                   9   fees represent approximately 33% of their lodestar. See Dkt. No. 241 at 22.

                                  10          As an initial matter, the Court finds that Class Counsel’s lodestar calculation is inflated and

                                  11   contains duplicative and unreasonable time. See Jankey v. Poop Deck, 537 F.3d 1122, 1132 (9th

                                  12   Cir. 2008) (directing courts to exclude from a fee request any hours that are “excessive, redundant,
Northern District of California
 United States District Court




                                  13   or otherwise unnecessary”). The Court notes that it has concerns that the case was overstaffed

                                  14   with seventeen lawyers billing time, and that this led to inefficient or duplicative work. Class

                                  15   Counsel’s block billing, however, obscures the potential extent of any inefficiency. Still, the

                                  16   Court has found claims in the itemized billing records for significant time spent discussing the

                                  17   case via intraoffice and administrative meetings, emails, and phone calls with co-counsel. The

                                  18   Ninth Circuit has indicated that the Court has discretion to discount such time. See Terry v. City

                                  19   of San Diego, 583 Fed. Appx. 786, 790–91 (9th Cir. 2014) (permitting reductions for time counsel

                                  20   spent conferring among themselves and co-counsel editing each other’s briefs because this time

                                  21   could be considered duplicative). The Court therefore finds that the lodestar should be reduced by

                                  22   ten percent to account for this duplication.

                                  23          Moreover, having reviewed the billing records in detail, the Court finds substantial time

                                  24   was billed for clerical tasks such as “filing, transcript, and document organization time,” which the

                                  25   Ninth Circuit has stated are not compensable, regardless of who completes them. See Nadarajah

                                  26   v. Holder, 569 F.3d 906, 921 (9th Cir. 2009). The Court details these entries below:

                                  27
                                            Name             Date               Task                  Rate            Hours          Total
                                  28
                                                                                         14
                                       Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 15 of 24




                                       Dawn Garrison 7/4/2013       Save and print           $100   .2     $20
                                   1                                motion to dismiss;
                                   2                                calendar
                                       Dawn Garrison 8/14/2013      Print and save           $100   .2     $20
                                   3                                statement of recent
                                                                    decision
                                   4   Dawn Garrison 8/15/2013      Print and save           $100   .2     $20
                                                                    statement of recent
                                   5
                                                                    decision
                                   6   Pierce F. Gore   9/16/2013   Ordered transcript;      $650   .3     $195
                                                                    emailed with
                                   7                                counsel regarding
                                                                    hearing transcript
                                   8   Tyler Van Put    2/6/2014    Printed and              $350   3.00   $1,050
                                   9                                compiled binder of
                                                                    filings
                                  10   Tyler Van Put    2/7/2014    Printed discovery        $350   .6     $210
                                                                    documents; saved to
                                  11                                system
                                       Tyler Van Put    2/10/2014   Updated binders          $350   .6     $210
                                  12
Northern District of California




                                                                    with discovery
 United States District Court




                                  13                                materials; printed
                                                                    documents
                                  14   Tyler Van Put    2/25/2014   Scanned and              $350   .2     $70
                                                                    emailed proof of
                                  15                                service; updated
                                  16                                database
                                       Tyler Van Put    3/13/2014   Filed and FedExed        $350   .3     $105
                                  17                                courtesy copy
                                       Tyler Van Put    3/17/2014   Printed and              $350   .3     $105
                                  18                                prepared courtesy
                                                                    copy of recent
                                  19
                                                                    filing; printed
                                  20                                document report
                                       Tyler Van Put    3/27/2014   Printed materials for    $350   1.3    $455
                                  21                                review; arranged for
                                                                    court reporter
                                  22   Michael Park     4/15/2014   Made binders for         $350   3.5    $1,225
                                  23                                hearing
                                       Tyler Van Put    1/7/2015    Traveled to              $350   1.3    $455
                                  24                                appellate division
                                                                    and got certificate of
                                  25                                service
                                       Tyler Van Put    1/8/2015    Filed Pro Hac Vice       $350   .6     $210
                                  26                                Motion on ECF
                                  27   Tyler Van Put    1/30/2015   Prepared FedEx           $350   .3     $105
                                                                    Package; brought
                                  28                                package to FedEx
                                                                                    15
                                       Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 16 of 24




                                       Michael Park    2/19/2015   Put together filing   $350   3.0       $1,050
                                   1                               for courtesy copies
                                   2   Tyler Van Put   4/1/2015    Printed and           $350   2.9       $1,015
                                                                   prepared exhibits;
                                   3                               compiled in folders
                                                                   and boxed for
                                   4                               deposition
                                       Tyler Van Put   4/7/2015    Downloaded and        $350   .1        $35
                                   5
                                                                   saved files
                                   6   Nanci-Taylor    4/8/2015    Scheduled flights     $150   1         $150
                                       Maddux                      and hotel
                                   7   Nanci-Taylor    4/9/2015    Downloaded, saved,    $150   .3        $45
                                       Maddux                      and circulated
                                   8                               deposition and
                                   9                               exhibits
                                       Michael Park    4/14/2015   Arranged for          $350   .5        $175
                                  10                               printing of latest
                                                                   production; loaded
                                  11                               production onto
                                                                   server
                                  12
Northern District of California




                                       Michael Park    4/20/2015   Pulled filing         $350   .5        $175
 United States District Court




                                  13   Nanci-Taylor    4/20/2015   Sent unredacted       $150   .4        $60
                                       Maddux                      documents to
                                  14                               counsel
                                       Nanci-Taylor    4/20/2015   Sent binders of       $150   7         $1,050
                                  15   Maddux                      courtesy copies to
                                  16                               Judge
                                       Nanci-Taylor    4/21/2015   Changed flight and    $150   .3        $45
                                  17   Maddux                      hotel reservation
                                       Nanci-Taylor    4/21/2015   Rescheduled hotel     $150   .7        $105
                                  18   Maddux                      and flight
                                       Nanci-Taylor    4/22/2015   Scheduled flight      $150   .4        $60
                                  19
                                       Maddux
                                  20   Tyler Van Put   7/25/2019  Printed mediation      $350   1.3       $455
                                                                  materials and
                                  21                              created binders;
                                                                  arranged to ship
                                  22   Tyler Van Put   7/29/2019 Printed, copied, and    $350   .4        $140
                                  23                              organized materials
                                                                  for mediation
                                  24   Tyler Van Put   11/12/2019 Searched for           $350   .3        $105
                                                                  template for
                                  25                              settlement
                                                                  agreement motion;
                                  26
                                                                  updated database
                                  27   Tyler Van Put   11/14/2019 Printed materials re   $350   .2        $70
                                                                  class certification
                                  28                              for review
                                                                                  16
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 17 of 24




                                                                                                                    TOTAL             $9,190
                                   1

                                   2
                                       Because these represent purely clerical tasks, they should not be factored into Class Counsel’s
                                   3
                                       lodestar.
                                   4
                                              Class Counsel has also block billed substantial time for travel. Courts in this district have
                                   5
                                       frequently reduced travel time by half to create a reasonable rate. See, e.g., In re Washington
                                   6
                                       Public Power Supply Sys. Sec. Lit., 19 F.3d 1291, 1298–99 (9th Cir. 1994) (finding the district
                                   7
                                       court did not err in reducing attorney travel time by half where the “attorneys generally billed the
                                   8
                                       entire duration of the time spent in transit”); see also In re Volkswagen “Clean Diesel” Mktg.,
                                   9
                                       Sales Practices, & Prod. Liab. Litig., No. 6903, 2020 WL 2086368, at *8 (N.D. Cal. Apr. 30,
                                  10
                                       2020). Here, Class Counsel often block billed for travel to and participation in a hearing or
                                  11
                                       deposition, without differentiating between the travel and substantive components. In the absence
                                  12
Northern District of California




                                       of an explanation regarding what time was spent traveling versus attending the hearing, the Court
 United States District Court




                                  13
                                       finds that a reduction in this time of fifty percent is appropriate under the circumstances.
                                  14

                                  15        Name              Date             Task           Rate               Hours            Total
                                        Brad              9/9/2013       Prepared for     $550               11.50            $6,325
                                  16    Silverman                        hearing;
                                  17                                     traveled to
                                                                         California
                                  18    Brad              9/11/2013      Prepared for     $550               11               $6,050
                                        Silverman                        hearing; legal
                                  19                                     research; travel
                                        Pierce F. Gore    9/11/2013      Met with B.      $650               5.80             $3,770
                                  20
                                                                         Silverman re
                                  21                                     preparation for
                                                                         motion to
                                  22                                     dismiss hearing
                                                                         and case
                                  23                                     management
                                                                         conference;
                                  24
                                                                         attended motion
                                  25                                     to dismiss
                                                                         hearing and
                                  26                                     case
                                                                         management
                                  27                                     conference;
                                  28                                     travel between

                                                                                         17
                                       Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 18 of 24




                                                                    San Jose and
                                   1                                San Francisco;
                                   2                                email and
                                                                    phone calls
                                   3   Brad             9/12/2013   Traveled to        $550   8           $4,400
                                       Silverman                    New York
                                   4   Pierce F. Gore   2/12/2014   Attended           $850   5.80        $3,770
                                                                    hearing on
                                   5
                                                                    Defendant’s
                                   6                                second motion
                                                                    to dismiss;
                                   7                                meeting with B.
                                                                    Silverman;
                                   8                                travel between
                                   9                                San Jose and
                                                                    San Francisco
                                  10   Pierce F. Gore   4/16/2014   Prepared for       $850   5.80        $4,930
                                                                    hearing on
                                  11                                discovery
                                                                    dispute joint
                                  12
Northern District of California




                                                                    report; travel
 United States District Court




                                  13                                between San
                                                                    Jose and San
                                  14                                Francisco
                                       Pierce F. Gore   5/1/2014    Prepared for       $850   3.80        $3,230
                                  15                                case
                                                                    management
                                  16
                                                                    conference;
                                  17                                attended case
                                                                    management
                                  18                                conference;
                                                                    travel between
                                  19                                San Jose and
                                                                    San Francisco
                                  20
                                       Brian            3/20/2015   Traveled to DC;    $475   9.6         $4,560
                                  21   Herrington                   defended
                                                                    deposition;
                                  22                                traveled home
                                       Brian            3/31/2015   Traveled to        $475   6.8         $3,230
                                  23   Herrington                   Boston for
                                  24                                deposition
                                       Brian            4/1/2015    Defended           $475   12.2        $5,795
                                  25   Herrington                   deposition and
                                                                    traveled to
                                  26                                Jackson
                                       Brad             4/2/2015    Deposition and     $550   10.5        $5,775
                                  27
                                       Silverman                    related travel
                                  28   Brian            5/5/2015    Traveled to San    $475   13.4        $6,365

                                                                                  18
                                       Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 19 of 24




                                       Herrington                   Francisco for
                                   1                                class
                                   2                                certification
                                                                    hearing;
                                   3                                prepared for
                                                                    same
                                   4   Pierce F. Gore   5/6/2015    Met with co-       $850   8.5         $7,225
                                                                    counsel
                                   5
                                                                    regarding prep
                                   6                                for hearing;
                                                                    attended class
                                   7                                certification
                                                                    motion; email
                                   8                                with co-counsel
                                                                    regarding
                                   9
                                                                    hearing; travel
                                  10                                between San
                                                                    Jose and San
                                  11                                Francisco
                                       Pierce F. Gore   8/20/2015   Prepared for       $850   3.8         $3,230
                                  12                                hearing on
Northern District of California
 United States District Court




                                  13                                defendant’s
                                                                    spoliation;
                                  14                                attended motion
                                                                    hearing; travel
                                  15                                between Corte
                                                                    Madera and San
                                  16                                Francisco;
                                  17                                emailed and
                                                                    phone call with
                                  18                                co-counsel
                                                                    regarding
                                  19                                hearing
                                       Pierce F. Gore   2/6/2018    Attended case      $850   2.8         $2,380
                                  20
                                                                    management
                                  21                                conference;
                                                                    travel between
                                  22                                Corte Madera
                                                                    and Oakland
                                  23   Pierce F. Gore   4/12/2018   Attended class     $850   2.8         $2,380
                                  24                                certification
                                                                    hearing; travel
                                  25                                between Corte
                                                                    Madera and
                                  26                                Oakland
                                       Pierce F. Gore   10/2/2018   Attended class     $850   3.8         $3,230
                                  27                                certification
                                  28                                hearing; travel

                                                                                  19
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 20 of 24




                                                                         between Corte
                                   1                                     Madera and
                                   2                                     Oakland
                                        Joshua Glatter   7/29/2019       Traveled to San      $550          3.00              $1,650
                                   3                                     Francisco re
                                                                         mediation and
                                   4                                     reviewed
                                                                         mediation
                                   5
                                                                         papers
                                   6                                                                        TOTAL             $78,295
                                                                                                            Reduced by        $39,147.50
                                   7                                                                        50%
                                   8

                                   9   The Court further notes that there were some entries for time reviewing court filings after the
                                  10   Court granted a stay in this case, at which point there were no new filings. To the extent Class
                                  11   Counsel had new counsel who needed to get up to speed join the case, this underscores the Court’s
                                  12
Northern District of California




                                       concern that having so many attorneys working on this case led to duplicative efforts.
 United States District Court




                                  13

                                  14         Name           Date               Task               Rate          Hours            Total
                                        Julia Sandler    4/20/2016       Reviewed court       $400          2.10              $840
                                  15                                     filings and
                                                                         motion papers
                                  16
                                        Julia Sandler    4/21/2016       Reviewed court       $400          21.40             $560
                                  17                                     filings
                                                                                                            TOTAL             $1,400
                                  18
                                  19
                                       The Court therefore reduces Class Counsel’s lodestar by $148,490.67, and calculates Class
                                  20
                                       Counsel’s lodestar as $839,041.06.
                                  21
                                              The Court understands that Class Counsel is not seeking to recover the full lodestar
                                  22
                                       amount. Still, the Court has concerns about Class Counsel’s requested fees in light of Class
                                  23
                                       Counsel’s role in protecting the interests of absent Class Members and the results actually
                                  24
                                       achieved in this settlement. As the Ninth Circuit has explained, “[t]hough the lodestar figure is
                                  25
                                       presumptively reasonable, the court may adjust it upward or downward by an appropriate positive
                                  26
                                       or negative multiplier reflecting a host of reasonableness factors, including the quality of
                                  27
                                       representation, the benefit obtained for the class, the complexity and novelty of the issues
                                  28
                                                                                         20
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 21 of 24




                                   1   presented, and the risk of nonpayment. In re Bluetooth Headset Prod. Liab. Litig, 654 F.3d 935,

                                   2   941–42 (9th Cir. 2011) (quotations and internal citations omitted). “Foremost among these

                                   3   considerations . . . is the benefit obtained for the class.” Id. “Thus, where the plaintiff has

                                   4   achieved ‘only limited success,’ counting all hours expended on the litigation—even those

                                   5   reasonably spent—may produce an excessive amount, and the Supreme Court has instructed

                                   6   district courts to instead ‘award only that amount of fees that is reasonable in relation to the results

                                   7   obtained.’” Id. (quoting Hensley v. Eckerhart, 461 U.S. 424, 440 (1983)).

                                   8          First, the Court repeatedly had to intervene to ensure that the rights of absent Class

                                   9   Members were protected in this settlement. In the initial settlement agreement that Class Counsel

                                  10   entered into, the release contained claims, including monetary relief claims, that the Court did not

                                  11   certify in its Class Certification Order. See Dkt. No. 225 at §§ 1.2, 8.2 (releasing Defendant from

                                  12   all claims, known or unknown, relating to and arising out of “all allegations, demands and
Northern District of California
 United States District Court




                                  13   assertions in the SAC and any other filings or documents in the Class Action regarding the alleged

                                  14   improper labeling of any of the Products”). Class Counsel also agreed with Defendant that notice

                                  15   to absent Class Members was not required. See Dkt. No. 217 at 7–8. In other words, Class

                                  16   Counsel approved a settlement in which absent Class Members would be giving up significant

                                  17   legal rights without any notice. Only at the Court’s urging did the parties revise the settlement

                                  18   agreement. See Dkt. No. 222-1, Ex. A. Class Counsel also continued to urge that notice was not

                                  19   required to absent Class Members because the settlement only provided injunctive relief, and

                                  20   Class Members would not be able to “opt out.” See Dkt. Nos. 222, 226. Yet as the Court

                                  21   repeatedly explained, notice in this case was about giving absent Class Members the opportunity

                                  22   to understand how their rights would be affected by the proposed settlement; object to the

                                  23   settlement if they believed it insufficient; and weigh in on the anticipated motions for attorneys’

                                  24   fees and incentive awards for the named Plaintiffs. See Dkt. No. 232; see also Fed. R. Civ. P.

                                  25   23(h)(1). The Court thus initially denied the motion for preliminary approval on this basis. See

                                  26   Dkt. No. 232. Of course, part of the Court’s role is to protect the rights of absent Class Members,

                                  27   but Class Counsel obviously has a similar obligation. And yet Class Counsel failed to adequately

                                  28   account for those rights without the Court’s repeated urging.
                                                                                         21
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 22 of 24




                                   1           Second, it is unclear how much of the results achieved here were actually motivated by this

                                   2   litigation. Of the sixteen different products whose labels purportedly changed as part of the

                                   3   settlement, Defendant either discontinued or divested seven of the products. See SA at § 4.4. Any

                                   4   “change” in these labels thus has illusory value, as the products are no longer available or within

                                   5   Defendant’s control. The labels actually only changed for four of the nine products still owned by

                                   6   Defendant, by removing soy flour from the ingredients list for two products and by removing the

                                   7   AHA Heart Check Mark from two others. Id. And added color was removed as an ingredient

                                   8   from five products, although the label did not change. Id. During the final fairness hearing,

                                   9   however, Defense counsel confirmed that some of the decisions to alter the ingredients and labels

                                  10   on their products were based in part on Defendant’s independent business decisions, rather than on

                                  11   this litigation. It is thus difficult for the Court to adequately assess how much of the relief owed to

                                  12   Plaintiffs’ efforts in this case and what the actual value of the relief is to the class. See In re
Northern District of California
 United States District Court




                                  13   Bluetooth, 654 F.3d at 945, & n.8 (raising concerns about the disproportionate fees where

                                  14   injunctive relief was sought but the value of that relief was unclear, and defendant had made

                                  15   several voluntary changes).

                                  16           Even assuming that Defendant made all these changes based on this litigation, these nine

                                  17   products represent less than one-third of the products that Plaintiffs identified in the operative

                                  18   complaint. See SAC at ¶¶ 193–194, 197–198, 202–203, 225–226.

                                  19           For all of these reasons, the Court concludes that a reduction in attorneys’ fees is

                                  20   appropriate in light of Class Counsel’s performance and the results achieved in this case. The

                                  21   Court reduces Class Counsel attorneys’ fees to approximately one-third of the revised lodestar

                                  22   calculated above, and thus GRANTS IN PART attorneys’ fees and costs in the amount of

                                  23   $225,000.

                                  24          C.     Incentive Awards
                                  25           Lastly, Class Counsel also requests an incentive award of $5,000 for each of the Named

                                  26   Plaintiffs. Dkt. No. 241 at 24–25. District courts have discretion to award incentive fees to named

                                  27   class representatives. See In re Mego Fin. Corp. Secs. Litig., 213 F.3d 454, 463 (9th Cir. 2000).

                                  28   However, the Court shares the Ninth Circuit’s concern that “if class representatives expect
                                                                                          22
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 23 of 24




                                   1   routinely to receive special awards in addition to their share of the recovery, they may be tempted

                                   2   to accept suboptimal settlements at the expense of the class members whose interests they are

                                   3   appointed to guard.” See Staton v. Boeing Co., 327 F.3d 938, 975 (9th Cir. 2003); Radcliffe v.

                                   4   Experian Information Sols. Inc., 715 F.3d 1157, 1163–64 (9th Cir. 2013) (noting that the Ninth

                                   5   Circuit has “expressed disapproval of these incentive agreements” and that “in some cases

                                   6   incentive awards may be proper but . . . awarding them should not become routine practice”).

                                   7   Indeed, the Ninth Circuit has cautioned that “district courts must be vigilant in scrutinizing all

                                   8   incentive awards to determine whether they destroy the adequacy of the class representatives . . . .”

                                   9   Radcliffe, 715 F.3d at 1165 (quotations omitted). This is particularly true where “the proposed

                                  10   service fees greatly exceed the payments to absent class members.” Id.

                                  11          The Court has concerns about the requested incentive awards in a case in which absent

                                  12   Class Members are receiving no monetary awards at all, and where the actual value of the
Northern District of California
 United States District Court




                                  13   injunctive relief is questionable. Thus, if the Court were to grant the named Plaintiffs’ request for

                                  14   incentive awards, Plaintiffs Alex Ang and Lynn Streit would be receiving drastically preferential

                                  15   treatment as compared to the other Class Members. And as the Court noted above, the Court

                                  16   repeatedly had to intervene to ensure that absent Class Members’ rights were protected. The Court

                                  17   has some questions as to whether named Plaintiffs took seriously their charge to protect the

                                  18   interests of absent Class Members, and the Court cannot sanction this grossly disproportionate

                                  19   request, especially where the results obtained were so modest. The Court accordingly DENIES

                                  20   the request for incentive awards in its entirety.

                                  21   III.   CONCLUSION
                                  22          Overall, the Court is left with the firm conviction that by far the main beneficiaries of this

                                  23   long-running yet underwhelming case were the attorneys. From the outset, the theory of the case,

                                  24   and the named Plaintiffs’ ability to credibly articulate it, were far from impressive. And the

                                  25   resulting relief obtained for the class is similarly unimpressive. Nevertheless, controlling

                                  26   precedent requires approval of this settlement, and the Court accordingly GRANTS final

                                  27   approval. For the reasons set out above, the Court further GRANTS IN PART Class Counsel’s

                                  28   request for attorneys’ fees and costs in the amount of $225,000 and DENIES the request for
                                                                                           23
                                        Case 4:13-cv-01196-HSG Document 250 Filed 09/29/20 Page 24 of 24




                                   1   incentive awards for named Plaintiffs. The parties are directed to implement this Final Order and

                                   2   the settlement agreement in accordance with the terms of the settlement agreement. The parties

                                   3   are further directed to file a stipulated final judgment within 21 days from the date of this order.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 9/29/2020

                                   6                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         24
